— Order, Supreme Court, New York County (Barbara R. Kapnick, J.), entered January 11, 2013, which granted defendant’s motion to dismiss the complaint, unanimously affirmed, with costs.
This action is barred by the doctrine of in pari delicto (see Kirschner v KPMG LLP, 15 NY3d 446, 464 [2010]). The parties pleaded guilty in federal court to identical charges stemming from the underlying bribery scheme.
Contrary to plaintiffs contention, the adverse interest excep*530tion does not avail it (see id. at 466-467). Apart from plaintiffs guilty plea, the complaint itself demonstrates that plaintiff profited from the bribery scheme.
Plaintiff failed to show that leave to amend the complaint was warranted. Concur — Andrias, J.P, Friedman, Richter, ManzanetDaniels and Feinman, JJ. [Prior Case History: 39 Mise 3d 194.]